DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
1. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
2. The information disclosure statement (IDS) submitted on 12/31/2019 was filed prior to the mailing date of this action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
3. The drawings are objected to under 37 CFR 1.83(a) because they fail to show the following as described in the specification.  
Regarding the deactivation means, the drawings fail to show structural detail, which is essential for a proper understanding of the invention. Specifically, figure 2 shows an exploded view but figure 2 fails to include all components of the deactivation means in the exploded view. Additionally, paragraph 0040 explains the function of the deactivation means. However, the poor line quality of figure 4A makes it difficult for the reader to understand which structure is being referenced alongside the specification. 
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
The drawings are objected to because
Fig. 4A, it is difficult to identify which structure element number 16 is identifying. 
Fig. 2, peripheral ring 23 and end tip 25 should be labeled in this view as well in order to promote clarity of the invention. The lack of reference numbers in certain views makes the invention difficult to comprehend and leaves the reader unable to draw similarities between figures. 
The drawings are objected to for the lack of reference numbers of critical structural elements regarding the deactivation means in certain views which makes the invention difficult to comprehend and leaves the reader unable to draw similarities between figures. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
4. The disclosure is objected to because of the following informalities: 
Paragraph 0035 of the specification starts the detailed description section of the specification. Paragraph 0035 states “Referring to the figures”. However, the following paragraphs fail to reference specific figures. The invention would be more clearly understood if the detailed description section of the specification referenced specific figures when describing the operation of the invention in combination with the specific element numbers of the structural features being referenced. 
Appropriate correction is required.
Claim Objections
5. Claims 14, 19 and 24 are objected to because of the following informalities:  
Regarding claim 14, fourth line from bottom, the claim language states “after having been used a predetermined number of times”. However, not every use counts towards the predetermined number of times. Rather, only the uses where the torque limit is exceeded and the mechanism “clicks” count towards the predetermined number of times. To increase clarity and accuracy, consider changing “used a predetermined number of times” to something similar to “used a predetermined number of times where the torque limit is exceeded”. 
Regarding claim 19, “designed to receive components for the transmission of a tightening torque” should read “designed to receive components for the transmission of [[a]] the tightening torque” because “tightening torque” was previously introduced. 
Regarding claim 24, “silicone over a rigid body” should read “silicone over [[a]] the rigid body” because “rigid body” was previously introduced. 
Appropriate correction is required.
Claim Interpretation
6. The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Such claim limitation(s) is/are:
Claim 14, “integrated deactivation means for automatic deactivation of the mechanical components”
Claim 25, “integrated deactivation means for automatically deactivating mechanical components”
Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
Claim 16, “the integrated deactivation means for the automatic deactivation of the mechanical components for transmitting the tightening torque comprises a first component operationally coupled to the gripping handle and a second component operationally coupled to the dynamometric tightening or loosening tool, by way of the axial rod, and the first component comprises a first axial displacement feature, the second component comprises a second axial displacement feature”
Claim 26, “the deactivation means of the gripping handle, with the axial rod carrying the dynamometric tightening or loosening tool, comprise a first thread on a threaded tip that is axially movable on a second thread of a peripheral ring fitted on a tubular section that carries the tightening and loosening tool”
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 16, “the first axial displacement feature and the second axial displacement feature being coupled with one another in such manner as to displace the second component axially each time that the first component is moved in rotation”. Additionally, proper corresponding structure is provided as threads. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
7. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, last paragraph, the claim language recites “for mechanically coupling the gripping handle to the axial rod carrying the dynamometric tightening or loosening tool”. However, it is not precisely clear what structure is performing this coupling. Specifically, it is not precisely clear if the “deactivation means” or if the “mechanical components” is intended to perform this coupling. 
Regarding claim 15, the claim language recites “wherein the predetermined number of times for mechanically coupling the gripping handle to the axial rod corresponds to a predefined number of active couplings of the gripping handle to the axial rod”. It is not precisely clear what is required by the term “active couplings”. Specifically, it is not precisely clear how every rotation can count as an active coupling or how every active coupling can count as a predetermined number of times for the deactivation means. As best understood by the examiner, it is more so a predetermined number of “clicks” or instances wherein the predetermined torque is exceeded. If the tool has an active coupling in which the torque mechanism does not click, then it does not count towards the predefined number of times. Overall, it is not precisely clear what the phrase “active coupling” requires. 
Regarding claim 16, the claim language states “the first component 25 comprises a first axial displacement feature 24, the second component 23 comprises a second axial displacement feature 26”. However, in light of paragraph 0040 of the specification, it seems that the component 25 has threads 26 not 24 and second component 23 has threads 24 not 26. It is not precisely clear what is required by this limitation because the reference numbers seem to be inaccurate in light of the specification. 
Regarding claim 16, the claim language states “to displace the second component axially each time that the first component is moved in rotation”. However, as best understood by the examiner, the second component is not axially displaced each time that the first component is moved in rotation. The second component is only axially displaced when the torque mechanism “clicks” or exceeds the predetermined torque limit. Overall, it is not precisely clear how the second component is displaced axially each time that the first component is moved in rotation. 
Regarding claim 17, the claim language states “the second component 23 … comprises a threaded annular ring 22”. However, the specification states peripheral recesses 22 are formed in a peripheral ring 23 [0039]. It is not precisely clear how the threaded annular ring 22 is different from the peripheral ring 23. It is not precisely clear if the peripheral ring is referencing the same structure as the annular ring. Additionally, the inconsistent element numbers cause confusion. Overall, it is not precisely clear what structure is being claimed. 
Regarding claim 20, the claim language states “comprise an at least partially cylindrical tube (16)”. However, claim 17 previously introduced a tubular component 16. The phrase “cylindrical tube” lacks proper antecedent basis. It is not precisely clear if the cylindrical tube is the same structure or different from the tubular component 16. 
Regarding claim 20, the claim language introduces “an interlocking mechanism 20”. However, claim 16 previously introduced a first component and a second component. In light of the specification (paragraphs 0039 and 0040), previously introduced first and second components make up the interlocking mechanism. It is not precisely clear if the “interlocking mechanism” is referencing the previously introduced first and second components or new structure. Overall, the term “interlocking mechanism” lacks proper antecedent basis because the referenced structure seems to be previously introduced with a different name. 
Regarding claim 25, the claim language states “to couple mechanically a gripping handle to an axial rod carrying the dynamometric tightening or loosening tool”. However, it is not precisely clear what structure is performing this coupling. Specifically, it is not precisely clear if the “deactivation means” or if the “mechanical components” is intended to perform this coupling. 
Regarding claim 27, the claim language states “wherein the disengagement of the first and the second threads takes place after a defined number of turns undergone by the medical device”. However, as best understood by the examiner, not every turn of the medical device counts towards the disengagement of the first and the second threads. As best understood by the examiner, only the turns where there is a “click” or the torque exceeds the predetermined limit counts towards the disengagement of the first and second threads. Overall, it is not precisely clear what is required of the claim limitation. 
Claims 15-24 and 26-27 are rejected for depending upon a rejected base claim. 
Claim Rejections - 35 USC § 102
8. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-16 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cutler (US PGPUB 20160101508).
Regarding claim 14, Cutler teaches a medical device for dynamometric tightening or loosening (10) (Cutler teaches a torque wrench used in medical procedures may become internally contaminated or may start to leak lubricant. Additionally, Cutler’s device is capable of being used as a medical device for dynamometric tightening or loosening), of a screwdriver type (fig. 2, output shaft 104 is fitted with a tool which is capable of operating as a screwdriver type tool for applying torque to fasteners [0003]), for positioning and fixing an object (Cutler’s apparatus can be used for positioning and fixing an object), the medical device for dynamometric tightening (10) comprising: 
a gripping handle (11) (Cutler teaches a handle 102 comprises a handle cap 108 which complements handle body 110; fig. 1, paragraph 0019) mounted coaxially at a periphery of a posterior section of a central rectilinear axial rod (12) (Cutler teaches when mated together, handle cap and handle body of handle forms an enclosure which encloses all of the internal components of torque wrench 100, except for output shaft 104 [0019]. Fig. 1 demonstrates the device in an exploded view, but when properly assembled, the handle is mounted coaxially at a periphery of a posterior section of a central rectilinear axial rod (output shaft 104)), 
the central rectilinear rod carrying a dynamometric tightening or loosening tool (13) at an anterior end thereof (fig. 2, the output shaft 104 carries a dynamometric tightening or loosening tool at an anterior end thereof), 
the dynamometric tightening or loosening tool (13) being adapted to fit the object to be tightened (fig. 2, the dynamometric tightening or loosening tool at the anterior end of the output shaft is adapted to fit the object to be tightened), 
the medical device for dynamometric tightening (10) being provided with mechanical components (21, 22) designed to transmit a tightening torque applied to the gripping handle (11) of the tightening tool (Cutler teaches torque wrench 100 may include a torque control responsive to torques imposed on output shaft 104 from handle 102 [0017]. Torque responsive clutch 120 comprises opposed cams 122 and 124, wherein opposed cams interfit with one another in a torque transmitting mode when transmitting torque [0022]. The opposed cams are being interpreted as mechanical components designed to transmit a tightening torque applied to the gripping handle of the tightening tool), and 
the medical device for dynamometric tightening (10), in addition, being provided with integrated deactivation means (23, 25; 24, 26) (Cutler teaches push rod 144 has threading 146 and handle 102 comprises a threaded inhibiting member 148 matingly compatible with threading 146 of push rod 144. Push rod 144 is initially threaded to threaded inhibiting member 148 and progressively unthreads from threaded inhibiting member with each usage of torque wrench 100 [0033]. Cutler’s structure qualifies as equivalents thereof) for automatic deactivation of the mechanical components (21, 22) designed for the transmission of the tightening torque, after having been used a predetermined number of times, for mechanically coupling the gripping handle (11) to the axial rod (12) carrying the dynamometric tightening or loosening tool (13) to ensure the dynamometric tightening for positioning and fixing of the object (Cutler teaches push rod 144 is initially threaded to threaded inhibiting member 148 of handle 102 and progressively unthreads from threaded inhibiting member 148 with each usage of torque wrench 100. When push rod 144 is fully unthreaded from threaded inhibiting member 148, automatic deactivation takes place of the mechanical components designed for the transmission of tightening torque, after having been used a predetermined number of times, for mechanically coupling the gripping handle to the axial rod carrying the dynamometric tightening or loosening tool to ensure the dynamometric tightening for position and fixing of the object [0033]).  
Regarding claim 15, Cutler teaches the claimed invention as rejected above in claim 14. Additionally, Cutler teaches wherein the predetermined number of times for mechanically coupling the gripping handle (11) to the axial rod (12) corresponds to a predefined number of active couplings of the gripping handle (11) to the axial rod (12), carried out to rotate the dynamometric tightening or loosening tool (13) (Cutler teaches push rod 144 is initially threaded to threaded inhibiting member 148 of handle 102, and progressively unthreads from threaded inhibiting member 148 with each usage of torque wrench 100 [0033]. In light of the above 35 USC 112(b) rejection, Cutler teaches wherein the predetermined number of times for mechanically coupling the gripping handle to the axial rod corresponds to a predefined number of active couplings of the gripping handle to the axial rod, carried out to rotate dynamometric tightening or loosening tool).  
Regarding claim 16, Cutler teaches the claimed invention as rejected above in claim 14. Additionally, Cutler teaches wherein the integrated deactivation means (23, 25; 24, 26) for the automatic deactivation of the mechanical components for transmitting the tightening torque 2comprises a first component (25) (threaded inhibiting member 148 is being interpreted as the first component [0033]) operationally coupled to the gripping handle (11) [0033] and a second component (23) (push rod 144 having threading 146 is being interpreted as the second component [0033]) operationally coupled to the dynamometric tightening or loosening tool (13), by way of the axial rod (12) (fig. 2, paragraph 0033), and the first component (25) comprises a first axial displacement feature (24) (threading of the threaded inhibiting member is being interpreted as the first axial displacement feature), the second component (23) comprises a second axial displacement feature (26) (threading 146), the first axial displacement feature (24) and the second axial displacement feature (26) being coupled with one another in such manner as to displace the second component (23) axially each time that the first component (25) is moved in rotation [0033], with a view to decoupling the gripping handle (11) and the dynamometric tightening or loosening tool (13), in a predetermined manner [0033].  
	Regarding claim 25, Cutler teaches a method for tightening a medical device for dynamometric tightening or loosening (10) (Cutler teaches a torque wrench used in medical procedures may become internally contaminated or may start to leak lubricant. Additionally, Cutler’s device is capable of being used as a medical device for dynamometric tightening or loosening), of a screwdriver type (fig. 2, output shaft 104 is fitted with a tool which is capable of operating as a screwdriver type tool for applying torque to fasteners [0003]), for positioning and fixing an object (Cutler’s apparatus can be used for positioning and fixing an object), the device for dynamometric tightening (10) having a tool (13) for dynamometric tightening or loosening (fig. 2, the output shaft 104 carries a dynamometric tightening or loosening tool at an anterior end thereof), and the dynamometric tightening or loosening tool (13) being adapted to fit the object to be tightened (fig. 2, the dynamometric tightening or loosening tool at the anterior end of the output shaft is adapted to fit the object to be tightened), the method comprising: 
providing the medical device for dynamometric tightening (10) with integrated deactivation means for automatically deactivating mechanical components (Cutler teaches push rod 144 has threading 146 and handle 102 comprises a threaded inhibiting member 148 matingly compatible with threading 146 of push rod 144. Push rod 144 is initially threaded to threaded inhibiting member 148 and progressively unthreads from threaded inhibiting member with each usage of torque wrench 100 [0033]. Cutler’s structure qualifies as equivalents thereof), designed to transmit a tightening torque to the dynamometric tightening or loosening tool (13) (Cutler teaches torque wrench 100 may include a torque control responsive to torques imposed on output shaft 104 from handle 102 [0017]. Torque responsive clutch 120 comprises opposed cams 122 and 124, wherein opposed cams interfit with one another in a torque transmitting mode when transmitting torque [0022]. The opposed cams are being interpreted as mechanical components designed to transmit a tightening torque applied to the gripping handle of the tightening tool), after having been used a predetermined number of times, to couple mechanically a gripping handle (11) to an axial rod (12) carrying the dynamometric tightening or loosening tool (13) (Cutler teaches push rod 144 is initially threaded to threaded inhibiting member 148 of handle 102 and progressively unthreads from threaded inhibiting member 148 with each usage of torque wrench 100. When push rod 144 is fully unthreaded from threaded inhibiting member 148, automatic deactivation takes place of the mechanical components designed for the transmission of tightening torque, after having been used a predetermined number of times, for mechanically coupling the gripping handle to the axial rod carrying the dynamometric tightening or loosening tool to ensure the dynamometric tightening for position and fixing of the object [0033]).  
Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jansen-Troy (US PGPUB 20170020591).
Regarding claim 14, Jansen-Troy teaches a medical device for dynamometric tightening or loosening (10) (Jansen-Troy’s tool is capable of being a medical device for dynamometric tightening or loosening), of a screwdriver type (fig. 1, 0028), for positioning and fixing an object (The tool is capable of positioning and fixing a screw [0028]), the medical device for dynamometric tightening (10) comprising: 
a gripping handle (11) (Jansen-Troy teaches the operating parts 30,32 are embodied as shell-type handle parts [0035]) mounted coaxially at a periphery of a posterior section of a central rectilinear axial rod (12) (see Jansen-Troy’s annotated fig. 1 below. The gripping handle is mounted coaxially at a periphery of a posterior section of a central rectilinear axial rod), 

    PNG
    media_image1.png
    891
    509
    media_image1.png
    Greyscale

the central rectilinear rod carrying a dynamometric tightening or loosening tool (13) at an anterior end thereof (insert tool 42 [0028]), 
the dynamometric tightening or loosening tool (13) being adapted to fit the object to be tightened [0028], 
the medical device for dynamometric tightening (10) being provided with mechanical components (21, 22) designed to transmit a tightening torque applied to the gripping handle (11) of the tightening tool (Jansen-Troy teaches the tool is provided with mechanical components (receiving frame 44 comprises four holding rods [0029]) designed to transmit a tightening torque applied to the gripping handle of the tightening tool [0037]), and 
the medical device for dynamometric tightening (10), in addition, being provided with integrated deactivation means (23, 25; 24, 26) (Jansen-Troy teaches a torque limitation unit 14. The torque limitation unit and according structure qualifies as equivalents thereof) for automatic deactivation of the mechanical components (21, 22) designed for the transmission of the tightening torque, after having been used a predetermined number of times, for mechanically coupling the gripping handle (11) to the axial rod (12) carrying the dynamometric tightening or loosening tool (13) to ensure the dynamometric tightening for positioning and fixing of the object (Jansen-Troy teaches the torque limitation element 16 arranged in the torque transmission unit 72 is provided to be destroyed when a given torque is exceeded. [0038-0039] Additionally, Jansen-Troy teaches this is continued until the lowermost torque limitation element is separated off the guiding element. Afterwards, the tool device is non-usable and has to be disposed of [0039]).  
Claim Rejections - 35 USC § 103
9. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cutler (US PGPUB 20160101508) in view of Miletto et al. (US PGPUB 20090192501), hereinafter Miletto.
Regarding claim 21, Cutler teaches the claimed invention as rejected above in claim 14. Cutler may not explicitly teach wherein fins (18) are inclined relative to radial directions perpendicular to an axis of the axial rod (12) and have free ends in contact with longitudinal grooves (16a) of an internally fluted tube (16), and are configured to rest against the grooves (16a), when the fluted tube (16) is turned in a direction corresponding to tightening, up to a fixed torque limit.  
However, Miletto teaches a dynamometric tool for medical use, which includes a torque limiting mechanism in the form of elastic member 2 and a hollow grip including an interior wall having a succession of recesses 29 (fig. 1). Specifically, Miletto teaches wherein fins (18) (Miletto teaches elastic member 2 include a plurality of blades 4 (paragraph 0020, fig. 1) are inclined relative to radial directions perpendicular to an axis of the axial rod (12) (see Miletto’s annotated fig. 1 below) 

    PNG
    media_image2.png
    639
    522
    media_image2.png
    Greyscale

and have free ends in contact with longitudinal grooves (16a) (recesses 29, fig. 1) of an internally fluted tube (16) (fig. 2, grip 10), and are configured to rest against the grooves (16a), when the fluted tube (16) is turned in a direction corresponding to tightening, up to a fixed torque limit (fig. 1, paragraph 0029).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Cutler to incorporate the teachings of Miletto to provide a torque transmission device, wherein fins are inclined relative to radial directions perpendicular to an axis of the axial rod and have free ends in contact with longitudinal grooves of an internally fluted tube, and are configured to rest against the grooves, when the fluted tube is turned in a direction corresponding to tightening, up to a fixed torque limit. Specifically, it would have been obvious to replace the torque transmission device as taught by Miletto (fin and groove assembly) for the torque transmission device as taught by Cutler. Doing so would have been a simple substitution of one known torque transmission device for another known torque transmission device in order to achieve the predictable result of transmitting torque up to a predetermined amount. Additionally, doing so would allow the device to function as intended and continue to transmit torque up to a predetermined amount. 
Regarding claim 22, Cutler teaches the claimed invention as rejected above in claim 14. Cutler may not explicitly teach wherein the axial rod (12) that serves to carry the dynamometric tightening or loosening tool (13) is at least partially overmolded with a synthetic plastic material to form a sleeve (19).  
However, Miletto teaches a dynamometric tool for medical use, which includes a torque limiting mechanism in the form of elastic member 2 and a hollow grip including an interior wall having a succession of recesses 29 (fig. 1). Specifically, Miletto teaches wherein the axial rod (12) that serves to carry the dynamometric tightening or loosening tool (13) is at least partially overmolded with a synthetic plastic material to form a sleeve (19) (paragraph 0033, figs. 1 and 2. See Miletto’s annotated fig. 1 below).  

    PNG
    media_image3.png
    489
    554
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Cutler to incorporate the teachings of Miletto to provide a torque transmission device, wherein the axial rod that serves to carry the dynamometric tightening or loosening tool is at least partially overmolded with a synthetic plastic material to form a sleeve. Specifically, it would have been obvious to replace the torque transmission device as taught by Miletto (fin and groove assembly) for the torque transmission device as taught by Cutler. Doing so would have been a simple substitution of one known torque transmission device for another known torque transmission device in order to achieve the predictable result of transmitting torque up to a predetermined amount. Additionally, doing so would allow the device to function as intended and continue to transmit torque up to a predetermined amount. 
Regarding claim 23, Cutler in view of Miletto teaches the claimed invention as rejected above in claim 22. Additionally, Cutler in view of Miletto teaches wherein a belt of fins is fitted on the sleeve, to which it is firmly attached (see Miletto’s annotated fig. 1 below).  

    PNG
    media_image4.png
    489
    556
    media_image4.png
    Greyscale

Allowable Subject Matter
10. Claims 17-20, 24 and 26-27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 17 and 26, Cutler (US PGPUB 20160101508) is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the structural features and spatial relationships of the tubular structure, ring and threading as particularly claimed in combination with all other elements of the respective claims, intermittent claims, and independent claims. 
Claims 18-20, 24 and 27 are indicated as being allowable for depending from either claim 17 or 26.
Conclusion
11. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Caron et al. (US Patent 5735854) teaches a device for applying a screw with deactivation means. 
O’Neil (US Patent 6308598) teaches a modular torque limiting driver system for medical application with deactivation means. 
Rinner (US PGPUB 20090266204) teaches a rotatable hand tool with a torque controller with deactivation means. 
Rinner (US PGPUB 20080016990) teaches a semi-automatic disposable torque limiting device with deactivation means.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723